DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
This action is in reply to the Amendments to the Drawings filed on the 4th of July of 2022. As presented in the Amendments to the Drawings page 4, changes to the drawing include removal of unclear numeral references, addition of FIG.6 to further clarify elements 3-8 and 12-15, and elements identified in FIG.2. As no new matter was introduced and the addition of FIG.6 only further clarifies existing elements, these drawings are acceptable. 
This action is in reply to Remarks filed on the 4th of July of 2022. The drawings has been amended, objections have been withdrawn. The Specification has been amended, the objections are withdrawn. Claim 1 has been amended, objection has been withdrawn. Claim 2 has been cancelled. 
Response to Claim Argument
	The applicant’s arguments, see page 6 section VI, filed on the 4th of July of 2022, with respect to claim 1 has been fully considered and are persuasive. Claim 2 has been cancelled. The Applicant’s amendment and the Examiner’s Amendment below to claim 1 is sufficient to overcome the rejection under 35 USC 112, the rejection has been withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Feng Ma on the 15th of July of 2022.
The application has been amended as follows: 
1. (Currently Amended) A machined wheel post-processing equipment, comprising a wheel inlet roller way, a lower machine frame, lower guide posts, lower air cylinders, a supporting plate, guide sleeves, a lifting table, first guide rails, a clamping cylinder, a left sliding plate, a right sliding plate, a rack and pinion, first servomotors, a lifting roller way, clamping wheels, second servomotor, an overturning platform, first air cylinders, first guide posts, first platforms, supporting tables, second guide rails, regulating cylinders, first sliders, riser deburr knives, second air cylinders, third guide rails, second sliders, wheel rim deburr knives, tool-connecting-edge deburr knives, an upper machine frame, cross guide rails, a left air cylinder, a left slider,  a third air cylinder, a second platform, second guide posts, a third servomotor, a shaft, a rotating rack, a fourth servomotor, an inner support, roller shaft brackets, a driving bevel gear, a left driven bevel gear, a right driven bevel gear, a left hair brush, a right hair brush, an air compressor, an air outlet hood, a right air cylinder, a right slider, a fourth air cylinder, third guide posts, a third platform, a sleeve, an inner air cylinder, a draw bar, an expansion core, an expansion sleeve and a wheel outlet roller way, wherein, the supporting tables are configured to be arranged right above  a machined wheel, four second air cylinders are uniformly distributed at circumferential direction of each supporting table, output ends of the four second air cylinders are connected with four second sliders, horizontal movement of the four second sliders is controlled by the four second air cylinders under a guiding action of the third guide rails, fourand horizontal positions of the riser deburr knives and the tool-connecting-edge deburr knives can be regulated by the first air cylinders and the regulating cylinders, so that the deburr knives can be in contact with parts to be deburred.
Allowable Subject Matter
	Claim 1 is allowed. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable for reasons as detailed in the Office Action dated 4/4/2022, herein incorporated by reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY LEE BUDZISZEK whose telephone number is (571)272-7672. The examiner can normally be reached Monday- Friday 7:30am -5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOBBY LEE BUDZISZEK/               Examiner, Art Unit 3723                                                                                                                                                                                         
/ANNE M KOZAK/               Supervisory Patent Examiner, Art Unit 3723